INVESTOR RELATIONS CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the "Agreement") is made effective as of May 26,
2015.

 

 

BETWEEN:

 

Artesanias Corp

2532 Open Range Drive

Fort Worth, TX, 76177

 

(the "Company")

 

AND

 

Robert Farrill

18 Wanless Ave

Unit 605

Toronto, Ontario- M493R9

 

 

(the "Consultant)

 

WHEREAS:

 

A. the Consultant is in the business of assisting public companies in financial
advisory, and investor and public relations strategies; and

1

 



 

B. the Company wishes to engage the services of the Consultant in relation to
the development and execution of certain investor and public relations
strategies for the Company

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. DUTIES AND INVOLVEMENT

 

The Company hereby engages the Consultant to provide The Consultant's services
(the "Services") and the Consultant hereby accepts such engagement. The Services
shall include all services customarily rendered by investor relations
consultants within the capital investor and public relations industry including,
without limitation, the following elements:

 

(a) Consultation and lnvestor Relations: The Consultant shall consult with the
Company's management concerning availability to expand investor base, investor
support, broker relations, recommend financing alternatives and sources.
Particularly, the Consultant shall introduce investors and/or other entities to
the Company for the purpose of purchasing the Company's publicly available
shares (the "lnvestor Relations Strategy").

 

(b) Various: As necessary to carry out the lnvestor Relations Strategy, the
Consultant shall produce a corporate profile and fact sheet for Company and/or
shall implement broker solicitation campaigns or general advertising campaigns
for the Company.

 

2. LIMITATION ON DUTIES

 

The Consultant agrees to:

 

(a) Not disseminate any press release until it has been approved for
dissemination by the Company;

 

(b) Ensure that the Company has filed or has arranged to file the required
disclosure on Form 8-K with the Securities and Exchange Commission PRIOR to the
dissemination of any and all press releases;

 

3. INSIDER INFORMATION

 

The Consultant acknowledges that pursuant to this Agreement the Consultant may
receive confidential insider information about the Company and/or its
subsidiaries. The Consultant agrees not to disclose such information to anyone,
including, but not limited to, the Consultant's family, friends, business
associates or affiliates, until such information has been approved for release
by the Company and is released to the general public. The Consultant shall not
use such confidential insider information to arrange for or solicit to buy or
sell shares of the Company either directly or indirectly through any person,
until such information has been approved for release by the

Company and is released to the general public.

 

4. RELATIONSHIP AMONG THE PARTIES

 

Nothing contained in this Agreement shall be construed to (i) constitute the
parties as joint venturers, partners, co-owners or otherwise as participants in
a joint undertaking; (ii) constitute the Consultant as an agent, legal
representative or employee of the Company; or (iii) authorize or permit the
Consultant or any director, officer, employee, agent or other person acting on
its behalf to incur on behalf of the other party any obligation of any kind,
either express or implied, or do, sign or execute any things, deeds, or
documents which may have the effect of legally binding or obligating the Company
in any manner in favor of any individual, business, trust, unincorporated
association, corporation, partnership, joint venture, limited liability company
or other entity of any kind. The Company and the Consultant agree that the
relationship among the parties shall be that of independent contractor.

2

 

 

5. EFFECTIVE DATE, TERM AND TERMINATION

 

The term (the "Term") of this Agreement shall commence on the last date of the
final signature on page 8 of this Agreement and shall continue for a period of
12 months or until terminated by the Company in its sole discretion. The Company
may terminate this Agreement at any time by providing written notice of same to
the Consultant. For the purposes of accruing compensation due, this Agreement
shall unfold in four phases hereinafter referred to as Phase 1, Phase 2, Phase
3, and Phase 4. Phase1 shall commence on the Effective Date and continue for a
period of three months. The Company may, in its sole discretion, provide notice
to the Consultant to proceed with Phase 2. Subject to the Company's
aforementioned prior approval, Phase 2 shall commence three months following the
Effective Date and shall continue for three months. Phase 3 shall commence six
months from the effective date, and Phase 4 shall commence nine months from the
effective date, all subject to similar approval terms by the Company. This
Agreement will not be binding on the Company until it is approved by the
Company's Board of Directors.

 

6. COMPENSATION AND PAYMENT OF EXPENSES.

 

(The Company agrees to pay the Consultant or its nominees compensation
(the"Compensation") according to the following:

 

·         $75,000

·         Any additional services will be invoiced separately.



 

 (c) The parties agree that the Compensation hereunder shall be inclusive of any
and all fees or expenses incurred by the Consultant pursuant to this Agreement
including but not limited to the costs of implementing the lnvestor Relations
Strategy. The Consultant shall not have any right or authority to and shall not
employ any person in any capacity, or contract for the purchase or rental of any
service, article or material, nor make any commitment, agreement or obligation
whereby the Company shall be required to pay any monies or other consideration
without Company's prior consent in each instance.

 

(iii) The Consultant is not a U.S. person and is not acquiring the Securities
for the account or benefit of any U.S. person; or

 

(iv) The Consultant agrees not to engage in hedging transactions with regard to
the Securities unless in compliance with the US Securities Act.

 

(v) The Consultant acknowledges and agrees that no information furnished by the
Company constitutes investment, accounting, legal or tax advice. The Consultant
is relying solely upon itself and its professional advisors, if any, for any
such advice.

 

""The transfer of the securities represented by this certificate is prohibited
except in accordance with the provisions of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the "Act"), pursuant to
registration under the Act or pursuant to an available exemption 'from
registration. Inaddition, hedging transactions involving such securities may not
be conducted unless in compliance with the Act."

3

 

 

7. SERVICES NOT EXCLUSIVE

 

The Consultant agrees that it shall, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the Consultant pursuant to the terms of this Agreement. The Company acknowledges
that the Consultant is engaged in other business activities, and that it shall
continue such activities during the term of this Agreement. The Consultant shall
not be restricted from engaging in other business activities during the term of
this Agreement.

 

8. CONFIDENTIALITY

 

The Consultant shall not disclose, without the consent of Client, any financial
and business information concerning the business, affairs, plans and programs of
Client which are delivered by Client to the Consultant in connection with the
Consultant's services hereunder, provided such information is plainly and
prominently marked in writing by Client as being confidential (the "Confidential
Information"). The Consultant shall not be bound by the foregoing limitation in
the event (i) the Confidential Information is otherwise disseminated and becomes
public information or (ii) the Consultant is required to disclose the
Confidential Informational pursuant to a subpoena or other judicial order.

 

9. INDEMNIFICATION

 

(a) Company agrees to indemnify and hold harmless the Consultant and its
respective agents and employees, against any losses, claims, damages or
liabilities incurred or suffered by the Consultant that result from any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement, or prospectus of the Company; or that arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading.

 

(b) The Consultant agrees to indemnify and hold harmless the Company, its
partners, financiers parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach of the Consultant's representations and
warranties contained in, or by any breach of any other provision of, this
Agreement by the Consultant.

 

10.  MISCELLANEOUS PROVISIONS

 

(a) Currency. All currency referred to in this Agreement is in USD dollars.

 

(b) Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.(c) Good
Faith, Cooperation and Due Diligence. The parties hereto covenant, warrant and
represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement. All promises and covenants are mutual and dependent.

4

 

 

(d) Assignment. This Agreement may not be assigned by either party hereto
without the written consent of the other, but shall be binding upon the
successors of the parties.

 

(e) Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate upon at
least ten days written notice to the other party.

 

(f) Entire agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 

(g) Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(h) Counterparts. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed (or emailed) to another the parties agree that a faxed (or
emailed) signature shall be binding upon the parties to this agreement as though
the signature was an original.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties to it, and is
effective as of the date of the last signature appearing below.

 

 

By: /s/ Chitan Mistry

Artesanias Corp  

Date: 5/1/2015  

 

 

By: /s/ Robert Farrill

Robert Farrill

Date: 5/1/15

5

 





 